Opinion by
Montgomery, J.,
Claimant had a valid separation from her former employer, Eljer Company, Pittsburgh, Pennsylvania, as of September 30, 1960. She received unemployment compensation benefits until February 26, 1961, when they were discontinued due to her pregnancy. In early May, 1961, she applied for benefits, and on June 29, 1961, she was offered a position with the Bureau of Employment Security which she failed to accept, because she was going out of town and would not be back until the following week.
The Bureau of Employment Security denied benefits, the referee reversed and allowed benefits, and the Unemployment Compensation Board of Review, after a remand hearing, reversed the referee and again denied benefits.
Our examination of the record discloses evidence to support the board’s finding that claimant ivas interviewed on June 28, 1961, and given a definite job offer on the following day. The board’s acceptance of the evidence establishing these facts is conclusive and binding on this Court. Ristis Unemployment Compensation Case, 178 Pa. Superior Ct. 400, 116 A. 2d 271. Therefore, she must have substantial and reasonable grounds for refusing offered work. Cohen Unemployment Com*449pensation Case, 189 Pa. Superior Ct. 140, 149 A. 2d 186.
We are constrained to hold that dental appointments, subject to cancellation or change, do not constitute such grounds.
Decision affirmed.